Citation Nr: 0200933	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for a claimed back 
disability manifested by low back pain.  

3.  Entitlement to service connection for a left leg 
disability manifested by pain claimed as secondary to the low 
back disability.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and L.S.



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1977 to December 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 2000.  



REMAND

The veteran asserts that he suffers from a hearing loss and 
low back disability due to injury or disease incurred in 
service.  Furthermore, the veteran contends that he has 
developed left leg pain as secondary to the claimed low back 
disability.  

In a Substantive Appeal received by the RO in May 2000, the 
veteran requested a hearing at his local VA office before a 
Member of the Board.  Although the veteran was subsequently 
afforded a local hearing before a Hearing Officer at the RO, 
his request for a Board hearing has thus far been overlooked.  
This request should be clarified.  

In addition, the Board notes that the veteran's service 
medical records are not currently associated with the claims 
folder.  These records, if obtained, would prove vital in 
reviewing the veteran's claims.  Thus, the RO should again 
should take appropriate steps in order to obtain the 
veteran's service medical records.

The veteran testified at his August 2000 hearing at the RO 
that he has applied for Social Security disability.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Roberts v. Derwinski, 2 Vet. App. 387 (1992) stated that the 
documents from the Social Security Administration pertaining 
to the veteran's receipt of Social Security should be 
considered.  Hence, the RO should obtain all the 
documentation pertaining to his claim for Social Security 
benefits and associate them with the claims folder for 
review.  

Finally, the veteran has testified that he has received 
treatment from a VA facility in 1996 for the claimed back 
disability.  These records are not currently associated with 
the claims file.  Any VA records in this regard are 
considered to be constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all of the veteran's treatment records should be 
obtained for a full review by the Board.  

The Board points out that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 (West Supp. 
2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the VCAA, the RO sent a letter to the veteran in 
March 2001 explaining the notice and duty to assist 
provisions contained in the new law.  Specifically, the March 
2001 letter provided a brief explanation of the new law, its 
impact, and what evidence was needed to substantiate the 
veteran's claim of service connection.  However, given the 
additional development requested hereinabove, the RO still is 
required to comply with provisions contained in the new law.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him with an opportunity to appear for a 
personal hearing before a Member of the 
Board at the local office.  All indicated 
action should be taken based on the 
veteran's response.  

2.  The RO should take appropriate steps 
to obtain all pertinent documentation 
pertaining to any claim for disability 
benefits Social Security Administration 
by the veteran including any medical 
records.  These records should be 
associated with the claims file.  

3.  The RO should once again take 
appropriate steps to request copies of 
the veteran's service medical records and 
any pertinent personnel/administrative 
records, from the National Personnel 
Records Center or any other indicated 
source.  These records then should be 
associated with the claims file.  

4.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed low back disability, left leg 
pain and hearing loss, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran, to 
include those mentioned at the August 
2000 RO hearing, that have not been 
previously secured should be obtained and 
associated with the claims file.  

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




